Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 30, 2007                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
  133771(61)                                                                                            Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  IRVING ALLISON,                                                                                                    Justices
            Plaintiff-Appellee,
                                                                   SC: 133771
  v                                                                COA: 269021
                                                                   Oakland CC: 2005-063356-NO
  AEW CAPITAL MANAGEMENT, L.L.P., d/b/a
  SUTTON PLACE APARTMENTS,
           Defendant, 

  and 

  VILLAGE GREEN MANAGEMENT COMPANY 

  And BFMSIT, II,

             Defendants-Appellants.   

  _________________________________________

               On order of the Chief Justice, the motion by Property Management
  Association of Michigan and others for leave to file a brief amicus curiae is considered
  and it is GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 30, 2007                   _________________________________________
                                                                              Clerk